DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	The Amendment filed on 11 January 2022 has been entered; claims 2-6, 21-23, 25-28, and 30-34 remain pending.

Response to Arguments
Applicant’s arguments, see Page 5 of the Remarks, filed 11 January 2022, with respect to the rejection of claims 1-6 and 21-34 under 35 USC 112(b) and the Double Patenting rejections of claims 1-6 and 21-34 have been fully considered and are persuasive.  The rejection of claims 1-6 and 21-34 under 35 USC 112(b) and the Double Patenting rejections of claims 1-6 and 21-34 have been withdrawn in light of Applicant’s amendments to the claims and filing of approved Terminal Disclaimer(s). 
Applicant’s arguments, see Pages 5-7 of the Remarks, filed 11 January 2022, with respect to the rejection of claims 1, 3, 4, 6, 27, 30, and 34 under 35 USC 102, the rejection of claims 21-23, 25, 26, 28, and 32 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Feather in view of Sibeud, as discussed in the rejections below. 
Applicant's arguments, see Pages 5-7 of the Remarks, regarding the rejection of claim 31 under 35 USC 112(a) and claims 5, 24, and 29 under 35 USC 103 have been fully considered but they are not persuasive. The 112(a) rejection is maintained as discussed below, as the addition of sodium hydroxide is only supported by Applicant’s Specification in certain circumstances (please see below for details).

One of ordinary skill in the art, upon reading Sibeud, would have recognized that waste gases including hydrogen sulfide could not be vented unless the content of hydrogen sulfide was within certain limits according to local jurisdiction, and that in fact complete removal is desirable to avoid undesirable smells and effects to the environment and humans. Feather teaches a step of venting waste gas which includes hydrogen sulfide; the step of measuring hydrogen sulfide content would then be necessitated in view of the teachings of Sibeud, otherwise one would not know if or how much hydrogen sulfide is being vented to the environment, which could violate local laws and/or ordinances.  Therefore, the Examiner submits that the reference combination is appropriately applied and is not the result of combining references as “jigsaw puzzle pieces”. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed above, removal of hydrogen sulfide within certain limits (and therefore necessitating measure of hydrogen sulfide content) from waste gases has been a concern in the art for many years. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3-6, 27, 30-32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feather et al. (U.S. Patent # 4412924) in view of Sibeud et al. (U.S. Patent # 4036942), hereinafter, “Feather” and “Sibeud”.
With respect to claims 3-5 and 27, Feather teaches a process of treating raw well water comprising hydrogen sulfide (Abstract), comprising: a) bubbling air through the untreated raw water “a first H2S water” in reactor 62 to remove hydrogen sulfide contained therein (Column 10, lines 57-61; Column 11, lines 7-15, 34-42), thereby generating an amount of a second H2S water having less hydrogen sulfide than the first H2S water (initial H2S concentration of 130 mg/L, which drops to 5 mg/L: Column 11, lines 44-48, considered to be consistent with “substantially lower”; “measuring an amount of hydrogen sulfide in the second H2S water”); b) collecting the air after it has bubbled through the sour water “first H2S water” (Column 5, lines 50-53), the collected air comprising hydrogen sulfide; c) mixing the collected air with a stream of fresh air as it is vented to the atmosphere (“environment”) to form an air mixture that contains a lower concentration of hydrogen sulfide than the collected air (Column 10, lines 49-56); and d) transferring (treated) water from the top of reactor 62 to the bottom of reactor 64 via conduit 74 and replacing said water in reactor tank 62 to maintain the water level therein (Column 10, lines 57-67; Column 12, lines 17-21), which allows for both “combining the second H2S water with the untreated raw water “first H2S water” (see Column 11, lines 10-15 for vortex mixing) and a repletion of steps a) through d) in reactor 64, where air is again bubbled through the “second” water in tank 64, air comprising hydrogen sulfide is collected at the top of reactor 64, is combined with the collected air comprising hydrogen sulfide via conduit 70 at the top of reactor 62, and mixed with fresh air as it is vented to the atmosphere “environment”, to obtain a hydrogen sulfide concentration of 0 mg/L (“predetermined amount” (Column 10, lines 49-54; Column 11, lines 7-11, Column 11, lines 49-61).
Feather is silent with respect to measuring hydrogen sulfide content in the collected air as claimed. 
2S content in waste streams comprising it.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Feather with the step of measuring the hydrogen sulfide content is waste gases prior to venting to the atmosphere according to Sibeud because the process of Feather produces a waste gas comprising an amount of hydrogen sulfide, and Sibeud discloses that it is necessary to remove all hydrogen sulfide prior to venting waste gases comprising hydrogen sulfide in order to ensure ongoing plant operation (Column 1, lines 9-23).
With respect to claims 6 and 30, Feather discloses venting reactor 62 to the atmosphere and introducing air into the lower regions of the reactor tanks 62 and 64 at low pressures (Column 5, line 67 through Column 6, line 7), considered to be consistent with “atmospheric pressure” as claimed, especially since Feather contrasts the disclosed method/system to “pressurized systems” Column 6, lines 2-7). 
With respect to claim 31, Feather is silent with respect to adding sodium hydroxide as claimed.
Sibeud teaches addition of sodium hydroxide (Column 11, lines 30-35). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Feather with the step of adding sodium hydroxide according to Sibeud because Sibeud discloses that it is known to adjust pH via addition of alkali to optimize the process of hydrogen sulfide removal (Column 9, lines 30-35).
With respect to claim 32, Feather is silent with respect to the temperature as claimed; however, it has been held that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. The normal desire of scientists or artisans to improve upon what is 
With respect to claim 34, Feather is silent with respect to any heating, consistent with “wherein the sour water is not heated to a temperature above 110 degrees Fahrenheit”. 

Claims 2 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feather et al. (U.S. Patent # 4412924) in view of Sibeud et al. (U.S. Patent # 4036942) as applied to claims 5 and 27 above, and further in view of DeFosse et al. (U.S. Patent Publication # 2011/0272365), hereinafter, “Feather” and “DeFosse”.
With respect to claims 2 and 28, Feather is silent with respect to pH as claimed. 
DeFosse teaches a pH of 5 to 7 (Paragraphs [0017, 0018]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the undisclosed pH of Feather with the pH ranging from 5 to 7 of DeFosse because Feather discloses optimizing removal of hydrogen sulfide via stripping, and DeFosse teaches that a pH range of 5 to 7 will convert sulfur species in water to hydrogen sulfide gas, allowing for separation from the water phase into the gaseous phase (Paragraph [0017]). The Examiner further notes that each reference is directed to removal of hydrogen sulfide via gas stripping (see DeFosse: Abstract; Feather: Abstract); therefore, one of skill in the art would have a reasonable expectation of successfully removing hydrogen sulfide in the method of Feather.

Claims 21-23, 25, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feather et al. (U.S. Patent # 4412924) in view of Sibeud et al. (U.S. Patent # 4036942) and DeFosse et al. (U.S. Patent Publication # 2011/0272365), hereinafter, “Feather” and “DeFosse”.

DeFosse teaches a pH of 5 to 7 (Paragraphs [0017, 0018]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the undisclosed pH of Feather with the pH ranging from 5 to 7 of DeFosse because Feather discloses optimizing removal of hydrogen sulfide via stripping, and DeFosse teaches that a pH range of 5 to 7 will convert sulfur species in water to hydrogen sulfide gas, allowing for separation from the water phase into the gaseous phase (Paragraph [0017]). The Examiner further notes that each reference is directed to removal of hydrogen sulfide via gas stripping (see DeFosse: Abstract; Feather: Abstract); therefore, one of skill in the art would have a reasonable expectation of successfully removing hydrogen sulfide in the method of Feather.
Sibeud teaches that authorities require removal of virtually all waste gases (including hydrogen sulfide) prior to venting to the atmosphere (Abstract; Column 1, lines 9-23), which would necessitate measurement of the H2S content in waste streams comprising it.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Feather with the step of measuring the hydrogen sulfide content is waste gases prior to venting to the atmosphere according to Sibeud because the process of Feather produces a waste gas comprising an amount of hydrogen sulfide, and Sibeud discloses that it is necessary to remove all hydrogen sulfide prior to venting waste gases comprising hydrogen sulfide in order to ensure ongoing plant operation (Column 1, lines 9-23).
With respect to claim 22, Feather/Sibeud/DeFosse discloses venting the air mixture to the environment (see Feather: Column 10, lines 49-56). 
With respect to claim 23, Feather/Sibeud/DeFosse discloses measuring the amount of hydrogen sulfide in the “second H2S water” (see above rejection and Column 11, lines 40-47 of Feather).  

With respect to claim 26, Feather/Sibeud/DeFosse discloses that the hydrogen sulfide concentration in the first H2S/raw water is 130 mg/L (see Feather: Column 11, lines 40-47; “greater than 100 ppm”). 

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feather et al. (U.S. Patent # 4412924) in view of Sibeud et al. (U.S. Patent # 4036942) as applied to claim 27 above, and further in view of Bridge et al. (U.S. Patent # 5601700), hereinafter, “Feather”, “Sibeud”, and “Bridge”.
With respect to claim 33, Feather/Sibeud is silent with respect to treating the sour water at an exploratory site as claimed. 
Bridge teaches treatment of fluids comprising hydrogen sulfide at the well head (“exploratory site”) for its removal (claim 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Feather with treating at the well head according to Bridge because Bridge teaches that removal of hydrogen sulfide from water generated at the well head is conventionally done on a platform which is in proximity to the well head to avoid its escape into the environment (Column 1, lines 40-50), as hydrogen sulfide is highly toxic and explosive and is considered a health and safety hazard (Column 1, lines 52-54). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        20 January 2022